DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Teichmann et al. (2004/0016361). Teichmann discloses railway vehicle (1) comprising at least one car (3) and at least one bogie (2) carrying the car, the bogie comprising a chassis and a secondary suspension system between the chassis and the car, the secondary suspension system, comprising: - a jack (4) comprising two ends extending along a same axis; and - a power supply system of the jack (para. 29); wherein the jack is fluidly connected to the power supply device (38) by at least one flow limiter (see para. 29-32), and wherein the jack is configured to go from a first so-called passive configuration, in which the supply device is inactive (see para. 35), the jack then being able to passively damp the oscillations in an elevation direction between the car and the chassis using the flow limiter, to a second so-called active configuration in which the supply device is configured to supply the jack in order to modify the distance .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. (2004/0016361) in view of Reybrouck (5,682,980). Teichmann discloses the vehicle set forth above, but does not disclose the cylinder and pistons with upper and lower chambers. However, Reybrouch does disclose the cylinder, pistons, and upper and lower chambers (see col. 3, lines 29-67). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the aboven features disclosed in Reybrouck to provide a teaching in view of Teichmann. The motivation for doing so would have been based on the optimum design criterion of the jack; [claim 5] see col. 4, lines 1-20 of Reybrouck; [claim 9] see col. 4, lines 57- col. 5, lines 19.
Claim 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. (2004/0016361) in view of Reybrouck (5,682,980) in view of Hozl et al. (5,769,400). Teichmann discloses the vehicle set forth above, but does not disclose the position sensors. Howeveer, Hozl does disclose the position sensors (see col. 1, lines 62 – col. 2, lines 7). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the sensors disclosed in Hozl to provide a teaching in view of Teichmann. The motivation for doing so would have been to determine the position of the piston.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617